Name: 2003/609/EC: Commission Decision of 18 August 2003 laying down special conditions governing imports of fishery products from Saint Pierre et Miquelon (Text with EEA relevance) (notified under document number C(2003) 2977)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  tariff policy;  America;  international trade;  trade;  health
 Date Published: 2003-08-20

 Important legal notice|32003D06092003/609/EC: Commission Decision of 18 August 2003 laying down special conditions governing imports of fishery products from Saint Pierre et Miquelon (Text with EEA relevance) (notified under document number C(2003) 2977) Official Journal L 210 , 20/08/2003 P. 0030 - 0034Commission Decisionof 18 August 2003laying down special conditions governing imports of fishery products from Saint Pierre et Miquelon(notified under document number C(2003) 2977)(Text with EEA relevance)(2003/609/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 11 thereof,Whereas:(1) An inspection has been carried out on behalf of the Commission in Saint Pierre et Miquelon to verify the conditions under which fishery products are produced, stored and dispatched to the Community.(2) The requirements in the legislation of Saint Pierre et Miquelon on health inspection and monitoring of fishery products may be considered equivalent to those laid down in Directive 91/493/EEC.(3) In particular, the "Direction des Services de l'Agriculture: Services VÃ ©tÃ ©rinaires (DSA)" belonging to the "MinistÃ ¨re franÃ §ais de l'agriculture et de la pÃ ªche", is capable of effectively verifying the implementation of the legislation in force.(4) The DSA has provided official assurances regarding compliance with the standards for health controls and monitoring of fishery products as set out in Chapter V of the Annex to Directive 91/493/EEC and regarding the fulfilment of hygienic requirements equivalent to those laid down by that Directive.(5) It is appropriate to lay down detailed provisions concerning fishery products imported into the Community from Saint Pierre et Miquelon, in accordance with Directive 91/493/EEC.(6) It is also necessary to draw up a list of approved establishments, factory vessels, or cold stores, and a list of freezer vessels equipped in accordance with the requirements of Council Directive 92/48/EEC of 16 June 1992 laying down the minimum hygiene rules applicable to fishery products caught on board of certain vessels in accordance with Article 3(1)(a)(I) of Directive 91/493/EEC(3). These lists should be drawn up on the basis of a communication from the DSA to the Commission.(7) It is appropriate for the present Decision to be applied 45 days after its publication providing for the necessary transitional period.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The "Direction des Services de l'Agriculture: Services VÃ ©tÃ ©rinaires (DSA)" of the "MinistÃ ¨re franÃ §ais de l'agriculture et de la pÃ ªche", shall be the competent authority in Saint Pierre et Miquelon identified for the purposes of verifying and certifying compliance of fishery products with the requirements of Directive 91/493/EEC.Article 2Fishery products imported into the Community from Saint Pierre et Miquelon shall meet the requirements set out in Articles 3, 4 and 5.Article 31. Each consignment shall be accompanied by a numbered original health certificate in accordance with the model in Annex I and comprising a single sheet, duly completed, signed and dated.2. The certificate shall be drawn up in at least one official language of the Member State where the checks are carried out.3. The certificate shall bear the name, capacity and signature of the representative of the DSA, and the latter's official stamp in a colour different from that of the endorsements.Article 4The fishery products shall come from approved establishments, factory vessels, or cold stores, or from registered freezer vessels listed in Annex II.Article 5All packages shall bear the words "SAINT PIERRE ET MIQUELON" and the approval/registration number of the establishment, factory vessel, cold store or freezer vessel of origin in indelible letters, except in the case of frozen fishery products in bulk and intended for the manufacture of preserved foods.Article 6This Decision shall apply from 4 October 2003.Article 7This Decision is addressed to the Member States.Done at Brussels, 18 August 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 15.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 187, 7.7.1992, p. 41.ANNEX I>PIC FILE= "L_2003210EN.003202.TIF">>PIC FILE= "L_2003210EN.003301.TIF">ANNEX IILIST OF ESTABLISHMENTS AND VESSELS>TABLE>PP: Processing Plant